DETAILED ACTION
Status of the Application
	Claims 1-9 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A preliminary amendment of claims 4-7 and cancelation of claim 10 as submitted in a communication filed on 1/5/2022 is acknowledged.

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/738,598 filed on 09/28/2018.
This is the US national application which entered the national stage from PCT/US2019/052838 filed on 09/25/2019.

Drawings
The drawings submitted on 3/24/2021 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
Claim 1 is indefinite in the recitation of “…comprising an exogenous phosphoketolase pathway, including a phosphotransacetylase gene derived from…and/or Lactobacillus…and/or encoding a polypeptide having at least…..” for the following reasons.   As written, it is unclear if the term “including a phosphotransacetylase gene derived from…” implies that the recited gene is the only gene required in the modified cells or if the claim requires the modified cells to comprise all the components of a phosphoketolase pathway in addition to the phosphotransacetylase gene.  In addition, the term “and/or encoding a polypeptide…” is unclear and confusing because one cannot determine what encodes the recited polypeptide.    For examination purposes, it will be assumed that the claim requires the modified yeast cell to comprise a phosphotransacetylase gene as well as other undefined components, wherein said phosphotransacetylase gene (a) is derived from the recited microorganisms, and/or (b) encodes a polypeptide having the recited % amino acid sequence identity.  Correction is required.   
Claim 2 is indefinite in the recitation of “wherein the exogenous….pathway includes a gene encoding a phosphoketolase and a gene encoding a phosphotransacetylase” for the following reasons.  As written, it is unclear if the claim is simply defining what could be a component of the pathway, or if the claim requires the yeast cell to comprise a gene encoding a phosphoketolase.  For examination purposes, it will be assumed that the claim requires the cell to comprise both genes.  Correction is required. 
Claims 3 is indefinite in the recitation of “wherein the exogenous …pathway further includes a gene encoding an acetylating acetyl dehydrogenase” for the following reasons.  As written, it is unclear if the claim requires the yeast cell to comprise the gene encoding an acetylating acetyl dehydrogenase, or if the claim is simply indicating that the recited gene could be a component of the pathway.  For examination purposes, it will be assumed that the claim requires the cell to comprise a gene encoding an acetylating acetyl dehydrogenase. Correction is required. 
Claim 8 is indefinite in the recitation of and “…introducing into parental yeast cells an exogenous phosphoketolase pathway comprising a phosphotransacetylase gene derived from Lactobacillus….and/or 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1-9 are directed in part to (I) a yeast cell or S. cerevisiae cell that comprises (i) nucleic acids encoding a genus of exogenous enzymes having any structure and function, S. cerevisiae cell comprises a genus of unknown modifications to a glycerol pathway and/or an acetyl-CoA pathway, and wherein said yeast cell or S. cerevisiae cell also comprises a genus of alternative pathways for producing ethanol, and (II) a method to produce the yeast cell or S. cerevisiae cell of (I).  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	There is either (a) no structural/functional limitation, or (b) a significant amount of structural variability with respect to the members of the genus of nucleic acids encoding the proteins required by the claims. While the specification in the instant application discloses the structure of a limited number of species of the recited genus of phosphotransacetylases, and the disclosure of a single phosphoketolase pathway that comprises a phosphoketolase, a phosphotransacetylase and an acetylating acetaldehyde 
	The claims encompass a large genus of nucleic acids encoding proteins which are structurally/functionally unrelated as well as a large genus of nucleic acids encoding proteins which are substantially unrelated.  A polypeptide having 75% sequence identity with the polypeptide of  SEQ ID NO: 3 allows for any combination of 82 amino acid modifications within  SEQ ID NO: 3 (82 = 0.25x325; SEQ ID NO: 3 has 325 amino acids).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants of the polypeptide of SEQ ID NO: 3 that result from amino acid substitutions is 325!x1982/(325-82)!/82!  or 1.95x10183 variants. A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the enzymes required by the claims.
	Due to the fact that the specification only discloses a limited number of species of the genus of enzymes required by the claims, a single modification in a glycerol pathway, a single modification in an 

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a S. cerevisiae cell that has been transformed with a nucleic acid encoding the protein of SEQ ID NO: 3, 5, or 9 as well as a nucleic acid encoding the protein of SEQ ID NO: 1, wherein said cell further comprises a disruption in endogenous genes encoding  glycerol-3-phosphate dehydrogenases and/or  glycerol-3-phosphatases, and a method to produce said  S. cerevisiae cell, does not provide enablement for (i) a yeast cell or S. cerevisiae cell that comprises a nucleic acid encoding any exogenous enzyme of any phosphoketolase pathway, or a nucleic acid encoding a variant of the protein of SEQ ID NO: 3, 5, or 9, wherein said yeast cell or S. cerevisiae cell comprises any modification to a glycerol pathway and/or an acetyl-CoA pathway, and wherein said yeast cell or S. cerevisiae cell also comprises any alternative pathway for producing ethanol, or (ii) a method to produce the yeast cell or S. cerevisiae cell of (i).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 1-9 broadly encompass (a) a yeast cell or S. cerevisiae cell that comprises (i) nucleic acids encoding exogenous enzymes having any structure and function, wherein S. cerevisiae cell comprises unknown modifications to a glycerol pathway and/or an acetyl-CoA pathway, and wherein said yeast cell or S. cerevisiae cell also comprises any alternative pathway for producing ethanol, and (b) a method to produce the yeast cell or S. cerevisiae cell of (a).  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structure/function of any enzyme associated with any phosphoketolase pathway, the structural elements within the polypeptides of  SEQ ID NO: 3, 5, or 9 which are required and those that can be modified to obtain variants having the desired phosphotransacetylase activity, and the additional modifications that can be made to any glycerol and/or acetyl-CoA pathway.  As explained above, the term  “phosphoketolase pathway” comprises not only a pathway that comprises a phosphoketolase and a phosphotransacetylase but it encompasses any pathway associated with a phosphoketolase. In the instant case, the specification enables a S. cerevisiae cell that has been transformed with a nucleic acid encoding the protein of SEQ ID NO: 3, 5, or 9 as well as a nucleic acid encoding the protein of SEQ ID NO: 1, wherein said cell further comprises a disruption in the endogenous gpd1, gpd2, gpp1 and/or gpp2 gene, and a method to produce said  S. cerevisiae cell.
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses (i) the structure of a limited number of phosphotransacetylases, and (ii) a single phosphoketolase pathway that comprises a phosphoketolase, a phosphotransacetylase and an acetylating acetaldehyde dehydrogenase. However, the specification does not provide the enzymes associated with other phosphoketolase pathways, the structural features required in any phosphotransacetylase, or the structural features required in variants having the recited % amino acid sequence identity so that these variants would display phosphotransacetylase activity.  No disclosure of a structure/function correlation 
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The coding region of a polynucleotide determines the structural and functional properties of the protein encoded by said polynucleotide.  Similarly, the amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of phosphotransacetylases, phosphoketolases, and acetylating acetaldehyde dehydrogenases,   neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any enzyme associated with a phosphoketolase pathway, or the structure of any phosphotransacetylase.  Furthermore, while the prior art discloses the disruption of the gpd1, gpd2, gpp1 and/or gpp2 genes in a yeast cell to reduce the amount of glycerol produced, the art fails to disclose additional modifications that can be made to a glycerol pathway. In addition, the art does not provide any teaching or guidance as to which changes can be made to the proteins of  SEQ ID NO: 3, 5 or 9 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of phosphotransacetylases to structural modifications and the extent of such tolerance.    The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991) teach  that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Branden et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al., and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find those with the desired enzymatic activity.  Similarly, it was not routine in the art to screen by a trial and error process for an infinite number of modifications to obtain those that would result in the desired alteration in the recited pathways.   In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, (ii) a rational and predictable scheme for selecting those modifications most likely to yield the desired outcome, and/or (iii) a correlation between structure and activity, one of skill in the art would have to test an essentially infinite number of proteins and modifications to determine which ones have the desired functional characteristics and/or effects.


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miasnikov et al. (WO 2015/148272 published 10/1/2015) in view of Sonderegger et al. (Applied and Environmental Microbiology 70(5):2892-2897, 2004), Sun et al. (GenBank accession number KRK96374, 11/6/2015; hereinafter Sun 1), Treu et al., (GenBank accession number ETY75151, 1/24/2014), and Sun et al. (GenBank accession number KRO09064, 11/6/2015; hereinafter Sun 2).  
	Miasnikov et al. teach a recombinant yeast cell, that has been genetically modified to introduce a heterologous nucleic acid encoding a phosphoketolase, a nucleic acid encoding a phosphotransacetylase, and a nucleic acid encoding an acetylating acetaldehyde dehydrogenase, wherein said yeast cell has reduced NAD-dependent glycerol phosphate dehydrogenase (GPD) activity, and wherein said yeast cells produce ethanol at levels higher than those obtained from the corresponding parent yeast cells that lack these modifications (page 3, lines 15-28; page 4, lines 1-30).  Miasnikov et al. discloses the disruption of the endogenous gpd1 and gpd2 genes, which are genes encoding two isozymes of glycerol-phosphate dehydrogenase, which is an enzyme of the glycerol pathway to reduce the production of glycerol (page 24, lines 2-15). Miasnikov et al. teach that glycerol produced by yeast strains detracts from the potential yield of ethanol recovered (page 2, lines 15-16).  Miasnikov et al. teach that their recombinant yeast cell is a S. cerevisiae cell (page 5, lines 1-2). Miasnikov et al. teach that their yeast cell further comprises one or more additional recombinant genes that encode a phytase, a xylanase, a beta-glucanase, an alpha-amylase, a beta-amylase, a glucoamylase, an isoamylase, a cellulase, and/or a trehalase  (page 5, lines 20-30).  These enzymes are carbohydrate processing enzymes as they are hydrolases that degrade different carbohydrates. Miasnikov et al. teach the phosphotransacetylase encoded by the nucleic acid of SEQ ID NO: 4 (page 4, lines 11-13).  This phosphotransacetylase comprises SEQ ID NO: 1 as shown in the alignment below.  Miasnikov et al. do not teach the phosphotransacetylases of SEQ ID NO: 3, 5 or 9.
	Sonderegger et al. teach that low ethanol yields on xylose hamper economically viable ethanol production from plant material in S. cerevisiae.  Sonderegger et al. teach that a major obstacle is the limited capacity of yeast for anaerobic reoxidation of NADH and that this can be overcome by channeling carbon fluxes through a recombinant phosphoketolase pathway that comprises a heterologous 
	Sun 1 discloses a Levilactobacillus acidifarinae phosphotransacetylase that comprises SEQ ID NO: 3.  Treu et al. disclose a Lacticaseibacillus fabifermentans phosphotransacetylase that comprises SEQ ID NO: 5.  Sun 2 discloses a Lactiplantibacillus xiangfangensis phosphotransacetylase that comprises SEQ ID NO: 9.  See alignments below.  Neither Sun 1, Sun 2 or Treu et al. disclose a yeast cell that comprises a gene encoding any of these phosphotransacetylases.
	Claims 1-9 are directed in part to (a) a S. cerevisiae cell that has been transformed with a gene encoding a phosphotransacetylase that comprises SEQ ID NO: 3, SEQ ID NO: 5 or SEQ ID NO: 9, wherein said cell further comprises an exogenous nucleic acid encoding a phosphoketolase, an acetylating acetyl dehydrogenase, and a carbohydrate processing enzyme, wherein said cell has been further modified to have a disruption in a gene of a glycerol pathway (alteration in a glycerol pathway) and/or a modification to increase the production of acetyl-CoA (alteration in a acetyl-CoA pathway), wherein said cell comprises an alternative pathway for producing ethanol, and (b) a method to increase production of ethanol, wherein said method comprises introducing into a yeast cell an exogenous gene encoding a phosphotransacetylase that comprises SEQ ID NO: 3, SEQ ID NO: 5 or SEQ ID NO: 9, wherein said yeast cell further comprises a nucleic acid encoding a phosphotransacetylase that comprises SEQ ID NO: 1.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
S. cerevisiae cell of Miasnikov et al. with a nucleic acid encoding any of the phosphotransacetylases of SEQ ID NO: 3, 5, or 9, or in the alternative, further introduce a nucleic acid encoding an additional phosphotransacetylase such as the phosphotransacetylase of SEQ ID NO: 3, SEQ ID NO: 5 or SEQ ID NO: 9 in the S. cerevisiae cell of Miasnikov et al.  A person of ordinary skill in the art is motivated to either (a) replace the nucleic acid encoding the phosphotransacetylase of SEQ ID NO: 1 in the S. cerevisiae cell of Miasnikov et al. with a nucleic acid encoding any of the phosphotransacetylases of SEQ ID NO: 3, 5, or 9 because such replacement is merely the exchange of functional equivalents, or (b) further introduce a nucleic acid encoding an additional phosphotransacetylase such as the phosphotransacetylase of SEQ ID NO: 3, SEQ ID NO: 5 or SEQ ID NO: 9 in the S. cerevisiae cell of Miasnikov et al. to increase phosphotransacetylase activity in said cell, which has been shown by Miasnikov et al. to be beneficial for the production of ethanol.   One of ordinary skill in the art has a reasonable expectation of success at replacing one nucleic acid for another, and/or introducing a nucleic acid encoding a phosphotransacetylase in a yeast cell because the molecular biology techniques required to introduce a recombinant nucleic acid into a host yeast cell are well known in the art as evidenced by Miasnikov et al.  In addition, one of ordinary skill in the art has a reasonable expectation of success at obtaining some increase in ethanol production compared to the ethanol produced by a yeast cell that lacks the recited modifications because Miasnikov et al. teach the benefit in ethanol production when a yeast cell has been modified to express a heterologous phosphotransacetylase, a phosphoketolase, and an acetaldehyde dehydrogenase, as well as to disrupt endogenous genes encoding a glycerol-3-phosphate dehydrogenase.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

SEQ ID NO: 1
RESULT 7
BCE81326
ID   BCE81326 standard; DNA; 978 BP.
XX
AC   BCE81326;

DT   19-NOV-2015  (first entry)
XX
DE   Lactobacillus plantarum phosphotransacetylase DNA, SEQ ID 4.
XX
KW   amino acid production; ds; ethanol; fermentation; gene;
KW   phosphotransacetylase.
XX
OS   Lactobacillus plantarum.
XX
CC PN   WO2015148272-A1.
XX
CC PD   01-OCT-2015.
XX
CC PF   19-MAR-2015; 2015WO-US021558.
XX
PR   28-MAR-2014; 2014US-0971745P.
XX
CC PA   (DUPO ) DANISCO US INC.
XX
CC PI   Miasnikov A,  Munos JW;
XX
DR   WPI; 2015-59899S/70.
XX
CC PT   New recombinant yeast cell comprising heterologous nucleic acid encoding 
CC PT   polypeptide having e.g. phosphoketolase activity and 
CC PT   phosphotransacetylase activity, used to produce e.g. ethanol, butanol, 
CC PT   amino acid e.g. lysine, and organic acid.
XX
CC PS   Example 2; SEQ ID NO 4; 94pp; English.
XX
CC   The present invention relates to a novel recombinant yeast cell useful 
CC   for producing biochemical end product e.g., ethanol, butanol. The 
CC   recombinant yeast cell comprises at least one heterologous nucleic acid 
CC   encoding at least one polypeptide having phosphoketolase activity, 
CC   phosphotransacetylase activity, and/or acetylating acetaldehyde 
CC   dehydrogenase activity. The invention further relates to: (1) a 
CC   fermentation composition comprising the recombinant yeast cell, where the
CC   composition further comprises glucose and xylose; and (2) a method for 
CC   producing a desired biochemical comprising use of the recombinant yeast 
CC   cell or fermentation composition in a fermentation process with a 
CC   feedstock. The recombinant yeast of the invention is also useful for 
CC   producing amino acid e.g. lysine, and biochemical end products are 
CC   selected from arabinitol, n-butanol, isobutanol, glycerol, methanol, 
CC   ethylene glycol, 1,3- propanediol (propylene glycol), butanediol, 
CC   glycerin, sorbitol and xylitol, an alkane (e.g. pentane, hexane, heptane,
CC   octane, nonane, decane, undecane and dodecane), a cycloalkane (e.g. 
CC   cyclopentane, cyclohexane, cycloheptane, and cyclooctane), alkene (e.g. 
CC   pentene, hexene, heptene and octene), an amino acid (e.g. aspartic acid, 
CC   glutamic acid, glycine, lysine, serine, tryptophan and threonine), a gas 
CC   (e.g. methane, hydrogen, carbon dioxide and carbon monoxide), isoprene, 
CC   isoprenoid, sesquiterpene, ketone (e.g. acetone), an aldehyde (e.g. 
CC   acetaldehyde and butyraldehyde), organic acid (e.g. acetic acid, acetonic
CC   acid, adipic acid, ascorbic acid, citric acid, 2,5-diketo-D-gluconic 
CC   acid, formic acid, fumaric acid, glucaric acid, gluconic acid, glucuronic
CC   acid, glutaric acid, 3-hydroxypropionic acid, itaconic acid, lactic acid,
CC   malic acid, malonic acid, oxalic acid, oxaloacetic acid, propionic acid, 
CC   succinic acid and xylonic acid), 1-3 propanediol and polyketide. The 
CC   present sequence is a Lactobacillus plantarum phosphotransacetylase 
CC   encoding DNA, whose encoded protein is used in the method of the 
CC   invention for producing biochemical end products.
XX
SQ   Sequence 978 BP; 272 A; 172 C; 228 G; 306 T; 0 U; 0 Other;

Alignment Scores:
Length:                 978    
Score:                  1632.00        Matches:       325    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     52             Gaps:          0      

US-17-279-509-1 (1-325) x BCE81326 (1-978)

Qy          1 MetAspLeuPheGluSerLeuAlaGlnLysIleThrGlyLysAspGlnThrIleValPhe 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGACTTGTTCGAATCTTTGGCCCAAAAGATTACTGGTAAGGATCAAACTATCGTTTTC 60

Qy         21 ProGluGlyThrGluProArgIleValGlyAlaAlaAlaArgLeuAlaAlaAspGlyLeu 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CCAGAAGGTACTGAACCTAGAATAGTTGGTGCTGCTGCTAGATTGGCTGCTGATGGTTTG 120

Qy         41 ValLysProIleValLeuGlyAlaThrAspLysValGlnAlaValAlaAsnAspLeuAsn 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GTTAAGCCAATAGTTTTGGGTGCTACTGATAAGGTTCAAGCTGTTGCTAATGATTTGAAC 180

Qy         61 AlaAspLeuThrGlyValGlnValLeuAspProAlaThrTyrProAlaGluAspLysGln 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GCTGATTTGACTGGTGTTCAAGTTTTGGATCCAGCTACTTATCCAGCTGAAGATAAGCAA 240

Qy         81 AlaMetLeuAspAlaLeuValGluArgArgLysGlyLysAsnThrProGluGlnAlaAla 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GCTATGTTGGATGCTTTGGTCGAAAGAAGAAAGGGTAAGAATACTCCAGAACAAGCTGCT 300

Qy        101 LysMetLeuGluAspGluAsnTyrPheGlyThrMetLeuValTyrMetGlyLysAlaAsp 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AAGATGTTGGAAGATGAAAACTACTTCGGTACTATGTTGGTCTACATGGGTAAAGCAGAT 360

Qy        121 GlyMetValSerGlyAlaIleHisProThrGlyAspThrValArgProAlaLeuGlnIle 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GGTATGGTTTCTGGTGCTATTCATCCAACTGGTGATACTGTTAGACCAGCCTTGCAAATT 420

Qy        141 IleLysThrLysProGlySerHisArgIleSerGlyAlaPheIleMetGlnLysGlyGlu 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ATCAAAACTAAGCCAGGTTCCCACAGAATTTCAGGTGCTTTCATTATGCAAAAGGGTGAA 480

Qy        161 GluArgTyrValPheAlaAspCysAlaIleAsnIleAspProAspAlaAspThrLeuAla 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GAAAGATACGTTTTCGCTGATTGCGCCATTAACATTGATCCAGATGCTGATACTTTGGCT 540

Qy        181 GluIleAlaThrGlnSerAlaAlaThrAlaLysValPheAspIleAspProLysValAla 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GAAATTGCTACTCAATCTGCTGCTACTGCTAAAGTTTTCGATATTGATCCAAAGGTCGCC 600

Qy        201 MetLeuSerPheSerThrLysGlySerAlaLysGlyGluMetValThrLysValGlnGlu 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ATGTTGTCTTTTTCAACAAAAGGTTCTGCTAAGGGTGAAATGGTTACTAAGGTACAAGAA 660

Qy        221 AlaThrAlaLysAlaGlnAlaAlaGluProGluLeuAlaIleAspGlyGluLeuGlnPhe 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GCTACAGCTAAAGCTCAAGCTGCTGAACCAGAATTGGCTATTGATGGTGAATTACAATTC 720

Qy        241 AspAlaAlaPheValGluLysValGlyLeuGlnLysAlaProGlySerLysValAlaGly 260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 GATGCTGCCTTCGTTGAAAAGGTCGGTTTACAAAAAGCTCCAGGTTCTAAAGTTGCTGGT 780

Qy        261 HisAlaAsnValPheValPheProGluLeuGlnSerGlyAsnIleGlyTyrLysIleAla 280
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 CATGCTAATGTTTTTGTTTTTCCAGAATTGCAATCCGGTAACATCGGTTACAAAATCGCT 840

Qy        281 GlnArgPheGlyHisPheGluAlaValGlyProValLeuGlnGlyLeuAsnLysProVal 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 CAAAGATTTGGTCATTTCGAAGCTGTTGGTCCAGTTTTACAAGGTTTGAACAAACCAGTT 900

Qy        301 SerAspLeuSerArgGlyCysSerGluGluAspValTyrLysValAlaIleIleThrAla 320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 TCCGACTTGTCTAGAGGTTGTTCTGAAGAAGATGTTTACAAAGTTGCCATTATTACCGCT 960

Qy        321 AlaGlnGlyLeuAla 325
              |||||||||||||||
Db        961 GCTCAAGGTTTGGCT 975


SEQ ID NO:3
RESULT 1
A0A0R1LKD3_9LACO
ID   A0A0R1LKD3_9LACO        Unreviewed;       325 AA.
AC   A0A0R1LKD3;
DT   20-JAN-2016, integrated into UniProtKB/TrEMBL.
DT   20-JAN-2016, sequence version 1.
DT   10-FEB-2021, entry version 17.
DE   SubName: Full=Phosphotransacetylase {ECO:0000313|EMBL:KRK96374.1};
GN   ORFNames=FD25_GL001867 {ECO:0000313|EMBL:KRK96374.1};
OS   Lactobacillus acidifarinae DSM 19394.
OC   Bacteria; Firmicutes; Bacilli; Lactobacillales; Lactobacillaceae;
OC   Levilactobacillus.
OX   NCBI_TaxID=1423715 {ECO:0000313|EMBL:KRK96374.1, ECO:0000313|Proteomes:UP000051955};
RN   [1] {ECO:0000313|EMBL:KRK96374.1, ECO:0000313|Proteomes:UP000051955}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=DSM 19394 {ECO:0000313|EMBL:KRK96374.1,
RC   ECO:0000313|Proteomes:UP000051955};
RX   PubMed=26415554; DOI=10.1038/ncomms9322;
RA   Sun Z., Harris H.M., McCann A., Guo C., Argimon S., Zhang W., Yang X.,
RA   Jeffery I.B., Cooney J.C., Kagawa T.F., Liu W., Song Y., Salvetti E.,
RA   Wrobel A., Rasinkangas P., Parkhill J., Rea M.C., O'Sullivan O., Ritari J.,
RA   Douillard F.P., Paul Ross R., Yang R., Briner A.E., Felis G.E.,
RA   de Vos W.M., Barrangou R., Klaenhammer T.R., Caufield P.W., Cui Y.,
RA   Zhang H., O'Toole P.W.;
RT   "Expanding the biotechnology potential of lactobacilli through comparative
RT   genomics of 213 strains and associated genera.";
RL   Nat. Commun. 6:8322-8322(2015).
CC   -!- SIMILARITY: Belongs to the phosphate acetyltransferase and
CC       butyryltransferase family. {ECO:0000256|ARBA:ARBA00005656}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:KRK96374.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AZDV01000003; KRK96374.1; -; Genomic_DNA.
DR   RefSeq; WP_057800743.1; NZ_AZDV01000003.1.
DR   EnsemblBacteria; KRK96374; KRK96374; FD25_GL001867.
DR   PATRIC; fig|1423715.3.peg.1917; -.
DR   OrthoDB; 1301815at2; -.
DR   Proteomes; UP000051955; Unassembled WGS sequence.
DR   GO; GO:0016407; F:acetyltransferase activity; IEA:InterPro.
DR   Gene3D; 3.40.50.10750; -; 1.
DR   Gene3D; 3.40.50.10950; -; 1.
DR   InterPro; IPR012147; P_Ac_Bu_trans.
DR   InterPro; IPR004614; P_AcTrfase.
DR   InterPro; IPR042113; P_AcTrfase_dom1.
DR   InterPro; IPR042112; P_AcTrfase_dom2.
DR   InterPro; IPR002505; PTA_PTB.
DR   Pfam; PF01515; PTA_PTB; 1.
DR   PIRSF; PIRSF000428; P_Ac_trans; 1.
DR   TIGRFAMs; TIGR00651; pta; 1.
PE   3: Inferred from homology;
KW   Acyltransferase {ECO:0000256|ARBA:ARBA00023315};
KW   Transferase {ECO:0000256|ARBA:ARBA00022679}.
FT   DOMAIN          4..320
FT                   /note="PTA_PTB"
FT                   /evidence="ECO:0000259|Pfam:PF01515"
SQ   SEQUENCE   325 AA;  34756 MW;  2289C8D37E73294C CRC64;

  Query Match             100.0%;  Score 1636;  DB 306;  Length 325;
  Best Local Similarity   100.0%;  
  Matches  325;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MELFDSLKQKINGQNKTIVFPEGADKRVLGAASRLAHDGLIKAIVLGKQAEIDATAKENN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MELFDSLKQKINGQNKTIVFPEGADKRVLGAASRLAHDGLIKAIVLGKQAEIDATAKENN 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IDLSQLTLLDPENIPADQHKAMLDALVERRHGKNTPEQAAEMLKDPNYIGTMMVYMDQAD 120

Qy        121 GMVSGAIHATGDTVRPALQIIKTKEGVRRISGAFIMQKGDQRYVFADCAINIELDAAGMA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GMVSGAIHATGDTVRPALQIIKTKEGVRRISGAFIMQKGDQRYVFADCAINIELDAAGMA 180

Qy        181 EVAVESAHTAKVFDIDPKVALLSFSTKGSAKGDMVTKVQEATKIAHETAPDLAVDGELQF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EVAVESAHTAKVFDIDPKVALLSFSTKGSAKGDMVTKVQEATKIAHETAPDLAVDGELQF 240

Qy        241 DAAFVPTVAAQKAPGSDVAGHANVFVFPELQSGNIGYKIAQRFGGFEAIGPILQGLNKPV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DAAFVPTVAAQKAPGSDVAGHANVFVFPELQSGNIGYKIAQRFGGFEAIGPILQGLNKPV 300

Qy        301 SDLSRGCNEEDVYKVAIITAAQALN 325
              |||||||||||||||||||||||||
Db        301 SDLSRGCNEEDVYKVAIITAAQALN 325


SEQ ID NO:5
RESULT 2
W6T9H3_9LACO
ID   W6T9H3_9LACO            Unreviewed;       326 AA.
AC   W6T9H3;
DT   16-APR-2014, integrated into UniProtKB/TrEMBL.
DT   16-APR-2014, sequence version 1.
DT   10-FEB-2021, entry version 24.
DE   SubName: Full=Phosphotransacetylase {ECO:0000313|EMBL:ETY75151.1};
GN   Name=eutD {ECO:0000313|EMBL:ETY75151.1};
GN   ORFNames=LFAB_03445 {ECO:0000313|EMBL:ETY75151.1};
OS   Lactobacillus fabifermentans T30PCM01.
OC   Bacteria; Firmicutes; Bacilli; Lactobacillales; Lactobacillaceae;
OC   Lactiplantibacillus.
OX   NCBI_TaxID=1400520 {ECO:0000313|EMBL:ETY75151.1, ECO:0000313|Proteomes:UP000019247};
RN   [1] {ECO:0000313|EMBL:ETY75151.1, ECO:0000313|Proteomes:UP000019247}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=T30PCM01 {ECO:0000313|EMBL:ETY75151.1,
RC   ECO:0000313|Proteomes:UP000019247};
RX   PubMed=24558238;
RA   Treu L., Vendramin V., Bovo B., Giacomini A., Corich V., Campanaro S.;
RT   "Genome Sequence of Lactobacillus fabifermentans Strain T30PCM01, Isolated
RT   from Fermenting Grape Marc.";
RL   Genome Announc. 2:e00060-14(2014).
CC   -!- SIMILARITY: Belongs to the phosphate acetyltransferase and
CC       butyryltransferase family. {ECO:0000256|ARBA:ARBA00005656}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:ETY75151.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AWWK01000017; ETY75151.1; -; Genomic_DNA.
DR   RefSeq; WP_024624028.1; NZ_KK036470.1.
DR   STRING; 1400520.LFAB_03445; -.
DR   EnsemblBacteria; ETY75151; ETY75151; LFAB_03445.
DR   PATRIC; fig|1400520.3.peg.682; -.
DR   eggNOG; COG0280; Bacteria.
DR   HOGENOM; CLU_019723_0_1_9; -.
DR   Proteomes; UP000019247; Unassembled WGS sequence.
DR   GO; GO:0016407; F:acetyltransferase activity; IEA:InterPro.
DR   Gene3D; 3.40.50.10750; -; 1.
DR   Gene3D; 3.40.50.10950; -; 1.
DR   InterPro; IPR012147; P_Ac_Bu_trans.
DR   InterPro; IPR004614; P_AcTrfase.
DR   InterPro; IPR042113; P_AcTrfase_dom1.
DR   InterPro; IPR042112; P_AcTrfase_dom2.
DR   InterPro; IPR002505; PTA_PTB.
DR   Pfam; PF01515; PTA_PTB; 1.

DR   TIGRFAMs; TIGR00651; pta; 1.
PE   3: Inferred from homology;
KW   Acyltransferase {ECO:0000256|ARBA:ARBA00023315};
KW   Transferase {ECO:0000256|ARBA:ARBA00022679}.
FT   DOMAIN          6..320
FT                   /note="PTA_PTB"
FT                   /evidence="ECO:0000259|Pfam:PF01515"
SQ   SEQUENCE   326 AA;  34367 MW;  908994C006BC6409 CRC64;

  Query Match             100.0%;  Score 1631;  DB 308;  Length 326;
  Best Local Similarity   100.0%;  
  Matches  326;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDLFASLAKKITGQNKTIVFPEGTEPRIVGAAARLAADGLVKPIILGDQAKVEAVAKDLN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDLFASLAKKITGQNKTIVFPEGTEPRIVGAAARLAADGLVKPIILGDQAKVEAVAKDLN 60

Qy         61 ADLTGVQVLDPATYPAAEKQAMLDAFVERRKGKNTPEQAAEMLADANYFGTMLVYLGQAD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADLTGVQVLDPATYPAAEKQAMLDAFVERRKGKNTPEQAAEMLADANYFGTMLVYLGQAD 120

Qy        121 GMVSGAVHSTGDTVRPALQIIKTKPGSHRISGAFIMQKGDERYVFADCAINIDPDADTLA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GMVSGAVHSTGDTVRPALQIIKTKPGSHRISGAFIMQKGDERYVFADCAINIDPDADTLA 180

Qy        181 EIATQSAHTAKIFDIDPRVAMLSFSTKGSAKGDMVTKMQEATAKAQAADPELAIDGELQF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EIATQSAHTAKIFDIDPRVAMLSFSTKGSAKGDMVTKMQEATAKAQAADPELAIDGELQF 240

Qy        241 DAAFVEKVGLQKAPGSKVAGHANVFVFPELQSGNIGYKIAQRFGGFEAVGPILQGLNKPV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DAAFVEKVGLQKAPGSKVAGHANVFVFPELQSGNIGYKIAQRFGGFEAVGPILQGLNKPV 300

Qy        301 SDLSRGASEEDVYKVAIITAAQGLDA 326
              ||||||||||||||||||||||||||
Db        301 SDLSRGASEEDVYKVAIITAAQGLDA 326


SEQ ID NO:9
RESULT 1
A0A0R2M4Y1_9LACO
ID   A0A0R2M4Y1_9LACO        Unreviewed;       325 AA.
AC   A0A0R2M4Y1;
DT   20-JAN-2016, integrated into UniProtKB/TrEMBL.
DT   20-JAN-2016, sequence version 1.
DT   02-JUN-2021, entry version 23.
DE   SubName: Full=Phosphate acetyltransferase {ECO:0000313|EMBL:KRO09064.1};
GN   ORFNames=IV64_GL000191 {ECO:0000313|EMBL:KRO09064.1};
OS   Lactiplantibacillus xiangfangensis.
OC   Bacteria; Firmicutes; Bacilli; Lactobacillales; Lactobacillaceae;
OC   Lactiplantibacillus.
OX   NCBI_TaxID=942150 {ECO:0000313|EMBL:KRO09064.1, ECO:0000313|Proteomes:UP000051783};
RN   [1] {ECO:0000313|EMBL:KRO09064.1, ECO:0000313|Proteomes:UP000051783}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=LMG 26013 {ECO:0000313|EMBL:KRO09064.1,
RC   ECO:0000313|Proteomes:UP000051783};
RX   PubMed=26415554; DOI=10.1038/ncomms9322;
RA   Sun Z., Harris H.M., McCann A., Guo C., Argimon S., Zhang W., Yang X.,
RA   Jeffery I.B., Cooney J.C., Kagawa T.F., Liu W., Song Y., Salvetti E.,
RA   Wrobel A., Rasinkangas P., Parkhill J., Rea M.C., O'Sullivan O., Ritari J.,
RA   Douillard F.P., Paul Ross R., Yang R., Briner A.E., Felis G.E.,
RA   de Vos W.M., Barrangou R., Klaenhammer T.R., Caufield P.W., Cui Y.,
RA   Zhang H., O'Toole P.W.;
RT   "Expanding the biotechnology potential of lactobacilli through comparative
RT   genomics of 213 strains and associated genera.";
RL   Nat. Commun. 6:8322-8322(2015).
CC   -!- SIMILARITY: Belongs to the phosphate acetyltransferase and
CC       butyryltransferase family. {ECO:0000256|ARBA:ARBA00005656}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.

CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; JQCL01000074; KRO09064.1; -; Genomic_DNA.
DR   RefSeq; WP_057706802.1; NZ_JQCL01000074.1.
DR   EnsemblBacteria; KRO09064; KRO09064; IV64_GL000191.
DR   PATRIC; fig|942150.3.peg.198; -.
DR   OrthoDB; 1301815at2; -.
DR   Proteomes; UP000051783; Unassembled WGS sequence.
DR   GO; GO:0016407; F:acetyltransferase activity; IEA:InterPro.
DR   Gene3D; 3.40.50.10750; -; 1.
DR   Gene3D; 3.40.50.10950; -; 1.
DR   InterPro; IPR012147; P_Ac_Bu_trans.
DR   InterPro; IPR004614; P_AcTrfase.
DR   InterPro; IPR042113; P_AcTrfase_dom1.
DR   InterPro; IPR042112; P_AcTrfase_dom2.
DR   InterPro; IPR002505; PTA_PTB.
DR   Pfam; PF01515; PTA_PTB; 1.
DR   PIRSF; PIRSF000428; P_Ac_trans; 1.
DR   TIGRFAMs; TIGR00651; pta; 1.
PE   3: Inferred from homology;
KW   Acyltransferase {ECO:0000256|ARBA:ARBA00023315};
KW   Transferase {ECO:0000256|ARBA:ARBA00022679, ECO:0000313|EMBL:KRO09064.1}.
FT   DOMAIN          5..320
FT                   /note="PTA_PTB"
FT                   /evidence="ECO:0000259|Pfam:PF01515"
SQ   SEQUENCE   325 AA;  34293 MW;  59D5BF20A37451DA CRC64;

  Query Match             100.0%;  Score 1628;  DB 294;  Length 325;
  Best Local Similarity   100.0%;  
  Matches  325;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDLFTSLAQKITGKDQTIVFPEGTEPRIVGAAARLAADGLVKPIVLGATDKVQAVAKDLK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDLFTSLAQKITGKDQTIVFPEGTEPRIVGAAARLAADGLVKPIVLGATDKVQAVAKDLK 60

Qy         61 ADLSGVQVLDPATYPAADKQAMLDSLVERRKGKNTPEQAAKMLEDENYFGTMLVYMGKAD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADLSGVQVLDPATYPAADKQAMLDSLVERRKGKNTPEQAAKMLEDENYFGTMLVYMGKAD 120

Qy        121 GMVSGAVHPTGDTVRPALQIIKTKPGSHRISGAFIMQKGDERYVFADCAINIDPDADTLA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GMVSGAVHPTGDTVRPALQIIKTKPGSHRISGAFIMQKGDERYVFADCAINIDPDADTLA 180

Qy        181 EIATQSAHTAEIFDIDPKVAMLSFSTKGSAKGDMVTKVQEATAKAQAAEPDLAIDGELQF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EIATQSAHTAEIFDIDPKVAMLSFSTKGSAKGDMVTKVQEATAKAQAAEPDLAIDGELQF 240

Qy        241 DAAFVEKVGLQKAPGSKVAGHANVFVFPELQSGNIGYKIAQRFGGFEAVGPILQGLNKPV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DAAFVEKVGLQKAPGSKVAGHANVFVFPELQSGNIGYKIAQRFGGFEAVGPILQGLNKPV 300

Qy        301 SDLSRGASEEDVYKVAIITAAQGLA 325
              |||||||||||||||||||||||||
Db        301 SDLSRGASEEDVYKVAIITAAQGLA 325


Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from 
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
March 25, 2022